DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 30 June 2021 is acknowledged.
Claims 10-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 June 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 7-9, the recitation of “or less (greater than 0 wt %) is indefinite as it is unclear if the statement in parentheses further limits or specifies the instant claim limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the limitations recites the broad recitation “or less”, and the claim also recites “greater than 0%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The phrase appears several times in each claims 7-9 and each instance is indicated indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al (US 2016/0148788 A1).
As to claim 1, Tsai discloses a method for forming a coating layer on a metal base material for a semiconductor reactor, the method comprising: 
	a step of immersing a metal base material for a semiconductor reactor ([0016]) in an aqueous alkaline electrolyte solution containing NaOH and NaAlO2 ([0038]) and 
	a step of forming a coating layer on the metal base material by a plasma electrolytic oxidation (PEO) method, by connecting an electrode to the metal base material and supplying power to the electrode. ([0032], [0037] note although not explicitly stated, a power source and connection to the part, i.e. electrode, are inherently required when carrying out a plasma electrolytic oxidation process. See MPEP 2112.02 I).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Peng et al (Peng et al, Plating and Finishing vol. 37, no 5 Serial No 266 as provided with the IDS dated 15 October 2019).
As to claims 2-4, Tsai discloses wherein the metal base is an aluminum alloy ([0016]) fails to explicitly disclose the electrolyte further comprises an yttrium salt, and the coating layer comprises an aluminum oxide layer therein, and comprises a composite oxide layer of an aluminum oxide and an yttrium oxide at a surface thereof (as recited by instant claim 2), wherein the composite oxide layer further comprises an aluminum-yttrium oxide (as recited by instant claim 3), and the electrolyte comprises Y(NO3)3 as the yttrium salt (as recited by instant claim 4).
	Peng discloses adding yttrium nitrate to the electrolyte for micro-arc oxidation (synonymous with plasma electrolytic oxidation) in an alkaline electrolyte in order to reduce roughness, improve hardness, and corrosion resistance of the as formed coating (Abstract).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used yttrium nitrate in the electrolyte as taught by Peng in the method of Tsai because it leads to a reduction of roughness, improves hardness, and corrosion resistance of the as formed coating (Abstract Peng).
	As to the limitations “comprises a composite oxide layer of an aluminum oxide and an yttrium oxide at a surface thereof” and “wherein the composite oxide layer further comprises an aluminum-yttrium oxide” as presented in instant claims 2 and 3, aluminum oxide is formed from carrying out an electrolytic process according to Tsai ([0018]) and the yttrium is incorporated into the coatings as taught by Peng (Abstract), and therefore when incorporated into the electrolyte and carrying out plasma electrolytic oxidation would naturally result in an aluminum oxide layer and a composite layer of the aluminum-yttrium oxide through carrying out the process. In other words, since the combined process as claimed in rendered obvious as met, the result of said process, i.e. compositions of the layer, flow naturally from the inherent nature of the processes of forming aluminum oxide layer with yttrium as evidenced above. See MPEP 2112.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Shatrov (US 6,365,028 B1).
As to claims 5 and 6, Tsai fails to explicitly disclose wherein in the step of forming the coating layer, a bipolar pulse current, which has longer application time of a negative voltage than application time of a positive voltage, is applied for the plasma electrolytic oxidation and wherein in the step of forming the coating layer, negative current density of the bipolar pulse current is greater than positive current density.
	Shatrov discloses conducting plasma electrolytic oxidation (Abstract) using a bipolar pulse current (Fig. 1 and 4) which has longer application time of a negative voltage than application time of a positive voltage (by virtue of the overall applied current during which the anode is turned off, is applied for the plasma electrolytic oxidation and wherein in the step of forming the coating layer, negative current density of the bipolar pulse current is greater than positive current density. (col. 3 lines 17-30)Table col. 7).
	Thus, it would have been99 obvious to one of ordinary skill in the art at the time the invention was filed to have used the plasma electrolytic oxidation parameters as taught by Shatrov in the method of Tsai because it leads to an increase in the strength of the adhesion between the substrate and the coating (col. 4 lines 26-36).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Wada et al (US 2012/0318674 A1) with evidence from the product data sheet of Aluminum 5052 (accessed via https://web.archive.org/web/20140327122913/http://www.asecoltd.com/userfiles/cliparts/Aluminum%205052.pdf).
As to claims 7-9, Tsai disclose using an aluminum alloy for the base material ([0016]) but fails to explicitly disclose the alloy composition as instantly claimed.
	Wada discloses aluminum alloys for semiconductor manufacturing equipment ([0003]) comprising 5052 aluminum alloy ([0073]) which as evidenced by the provided data sheet comprises the less copper, silicon, and magnesium as recited in instant claims 7-9 (See pg. 1).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the 5052 aluminum alloy as taught in Wada in the method of Tsai because it is a recognized material for use in semiconductor reactors and thus prima facie obvious to use for the intended purpose. See MPEP 2144.07.
As to the limitation “in order to decrease contents of copper (Cu) and silicon (Si) in the coating layer.”, “in order to increase a content of magnesium (Mg) in the coating layer.”, and “in the coating layer, a potassium concentration is 0.1 wt% or less, a copper concentration is 0.1 wt% or less, and a silicon concentration is 0.5 wt% or less.” are drawn towards the intent of the alloy which is necessarily met via incorporation of the 5052 alloy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795